info department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ‘ r date jan cis uniform issue list no sniform issue list no kakkkkekrerkekekeke kakkkerereeeeee hikkkererekrereerereerk khkkekkekkrereeereree hikekerkekekrekrkeerererekeer dear se ter rat this letter is in response to your request for information concerning the tax consequences of the involvement of a hospital described in sec_501 of the internal_revenue_code in a joint_venture operating as a limited_liability_company with a physician group practice and physicians that are staff physicians of the hospital the exempt hospital’s board_of directors is comprised primarily of non-physician community representatives the joint_venture represents only a portion of the activities of the exempt hospital the operation of the hospital remains the primary activity specific areas in which you wanted discussion concern the hospital’s exempt status and the possibility of an excess_benefit_transaction exempt status an organization that is organized and operated exclusively for charitable purposes may qualify for exemption from federal_income_tax under sec_501 of the code as described in c the promotion of health has long been recognized as a charitable purpose whether a hospital promotes health in a charitable manner is determined under the community benefit standard of revrul_69_545 this standard focuses on a number of factors to determine whether the hospital benefits the community as a whole rather than private interests for federal_income_tax purposes the activities of a partnership are considered to be the activities of the partners see butler v commissioner seseneannuntest page of t c acg 1962_2_cb_4 aggregate treatment is also consistent with the treatment of partnerships for purposes of the unrelated_business_income_tax under sec_512 of the code in light of the aggregate principle discussed in butler v commissioner and reflected in sec_512 the aggregate approach also applies for purposes of the operational_test set forth in sec_1_501_c_3_-1 of the regulations thus the activities of a limited_liability_company treated as a partnership for federal_income_tax purposes are considered to be the activities of a sec_501 organization that is a member of a limited_liability_company when evaluating whether the sec_501 organization is operated exclusively for exempt purposes as required in sec_1_501_c_3_-1 and sec_501 accordingly a sec_501 organization may form and participate in a partnership including a limited_liability_company treated as a partnership for federal_income_tax purposes and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of the for-profit partners see revrul_98_15 based on revrul_98_15 whether a sec_501 organization whose principal activity is the ownership of a membership interest in a limited_liability_company that is engaged in health care activities satisfies the community benefit standard of revrul_69_545 depends on all the facts and circumstances further based on revrul_2004_51 2004_22_irb_974 a sec_501 organization will not jeopardize its exemption when it contributes a portion of its assets to and conducts a portion of its activities through a limited_liability_company with a for-profit corporation when the activities of the limited_liability_company were not a substantial part of the exempt organization’s activities and these activities taken alone did not jeopardize the exempt organization’s exemption thus an exempt hospital that conducts a portion of its activities through a limited_liability_company with a for-profit corporation and continues to primarily provide health care to the community through the operation of the hospital facility in conformity with the community benefit requirements of revrul_69_545 will continue to be operated for exempt charitable purposes when the particular activities of the llc taken alone does not jeopardize the hospital’s exemption further the activities of an exempt hospital conducted through an llc that is operated similar to situation of revrul_98_15 will be substantially related to the exercise and performance of the hospital’s exempt purposes see revrul_2004_51 where the hospital retains effective_control over the limited_liability_company and the limited_liability_company serves charitable purposes the kkekkkerekrekrkereke page of manner in which the llc conducts the activity contributes importantly to the accomplishment of the hospital’s charitable purposes and the activities of the llc are substantially related to the hospital’s charitable purpose of the promotion of health excess_benefit_transaction sec_4958 of the code imposes a tax on excess_benefit transactions an excess_benefit_transaction is defined in sec_4958 as any transaction in which an economic benefit is provided by an organization described in sec_501 directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received by providing such benefit the term disqualified_person includes any person who was at the time during the 5-year period ending on the date of such excess_benefit_transaction in a position to exercise substantial influence over the affairs of the organization a disqualified_person also includes a corporation partnership or trust or estate in which persons such persons collectively own more than percent of the combined voting power more than percent of the profits interest or more than percent of the beneficial_interest respectively sec_4958 and f of the code the payments to the physician group and physicians by the llc involve the transfer of property rules for determining the value of economic benefits regarding the fair_market_value of property for purposes of sec_4958 including the right to use property is the fair_market_value ie the price at which property or the right to use property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy sell or transfer property or the right to use property and both having reasonable knowledge of relevant facts sec_53_4958-4 of the foundation and similar excise_taxes regulations a transfer of property or the right to use property is presumed to be at fair_market_value if several conditions are satisfied including a the terms of the property transfer are approved in advance by an authorized body of the organization composed entirely of individuals who do not have a conflict of interest with respect to the property transfer b the authorized body obtained and relied upon appropriate data as to comparability prior to making its determination and c the authorized body adequately documented the basis for its determination concurrently with making the determination sec_53_4958-6 of the regulations krkekkkkerereeee page of if the joint_venture transaction is conducted in accordance with the intermediate_sanctions code sections and regulations it will not be considered an excess_benefit_transaction in accordance with section dollar_figure of revproc_2004_4 2004_4_irb_125 this information_letter is advisory only and has no binding effect on the internal_revenue_service have any questions about this letter please contact el pe a toll-free call id a sincerely uh ue sate michael seto manager exempt_organizations technical group
